Citation Nr: 0011578	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1992.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefit currently sought on appeal in October 
1997, and the veteran appealed.  He presented testimony 
during a hearing at the RO before the undersigned traveling 
member of the Board of Veterans' Appeals (Board) in October 
1998.  The case was at the Board previously on appeal, in 
April 1999, at which time the Board remanded this issue to 
the RO.  The RO thereafter accorded the claim de novo review 
on its merits.  

The Board in April 1999 rendered a final decision on the 
matter of whether the veteran had timely filed a notice of 
disagreement as to the issue of entitlement to recoupment of 
separation pay.  

In the testimony contained on pages two through three of the 
veteran's October 1998 hearing transcript, he referred to 
cervical and/or thoracic spine disability.  It is unclear 
whether or not he intends to claim service connection for a 
cervical and/or thoracic spine disability but if he does, he 
or his representative should so notify the RO.  In addition, 
the veteran was notified of a September 1999 rating action 
which denied an increased rating for left hearing loss.  To 
date, there is no indication in the claims folder of 
disagreement with this determination.  


FINDING OF FACT

The evidence does not show that the veteran's current post-
operative low back disability, which was first complained of 
on VA treatment in or after July 1996, and which was 
manifested as an L5-S1 disk protrusion with impingement of 
the traversing left S1 nerve root on VA MRI in May 1997, is 
related to service.



CONCLUSION OF LAW

Low back disability was not the result of disease or injury 
which was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his low back disability resulted 
when he was injured in a jeep accident in service at age 22, 
and that a VA physician's May 1997 medical opinion indicating 
that there is a nexus between his in-service back injury and 
his current back disability supports his claim.  In the 
interest of clarity, the Board will describe the factual 
background of this case; review the law, VA regulations and 
other authority which may be relevant to this claim; and then 
proceed to analyze the claim and render a decision.

Factual background

The veteran's service medical records show treatment for left 
hamstring and left knee problems in service.  (The veteran is 
service-connected for left hamstring disability and is not 
claiming that the low back disability at issue was caused by 
it.)

An undated service medical record which indicates that the 
veteran was 22 at the time (he was born in July 1959, so 
presumably this service medical record was prepared between 
July 1981 and July 1982) states that the veteran was in for 
check-up after a jeep crash.  He had no complaints, and 
clinically, there were no abnormalities found.  As-needed 
follow-up was prescribed.  

On service evaluation in March 1984, the veteran complained 
of back pain due to stretching.  Examination was limited to 
his lower back.  Clinically, there was no midline tenderness, 
and range of motion of the lumbosacral spine was normal in 
all directions.  There was no muscle spasm, and his straight 
leg raising was negative bilaterally.  Reflexes were two plus 
at the knees and ankles bilaterally.  The assessment was mild 
muscular strain in the lumbar region.  The veteran was 
disposed to duty and enjoined from driving while he was on 
medication for a few days.  He was told that he could 
continue to exercise.

On service evaluation in May 1984, the veteran stated that he 
was not sure if he had ever had or was having recurrent back 
pain.  Clinically, his spine was normal, as was, in pertinent 
part, his neurological examination.  

On service discharge examination in March 1992, the veteran 
denied having or having had recurrent back pain.  Clinically, 
his spinal and neurological examinations were normal.  

The veteran filed a claim for service connection in June 
1992.  He did not mention or claim a back disability.  

The veteran made no mention of a low back problem on VA 
examination for compensation purposes in August 1992.  
Clinically, he was in no acute distress and was fully 
ambulatory, and no back disability was diagnosed.   

During a hearing which was conducted at the RO in October 
1993, the veteran stated that he was a truck driver and that 
he turned and picked up a box, turned around and pulled his 
left hamstring again, and that from the third toe over from 
his left foot, it was numb.  

On VA examination for compensation purposes in December 1993, 
the veteran reported injuring his hamstrings while trying to 
lift a piece of artillery from mud in Alaska in 1979.  He 
still had pain with bending and a feeling of tightness in the 
hamstring muscles as he would bend over.  Clinically, flexion 
of the spine was only to 85 degrees.  All of the motions were 
completely normal.  He had also noted some decreased 
sensation in the left foot over the years which had been 
persistent and which was over the lateral aspect of the left 
foot extending up to the mid-calf posterolaterally.  On 
examination, he was noted to have a negative Tinel's sign 
over the calf, but it was felt that he might well have 
injured the sural nerve at the time he injured his hamstring 
musculature.  The diagnoses were hamstring strain with some 
limitation of motion of the lumbar spine, and sural nerve 
decreased sensation over the lateral left foot possibly 
secondary to old hamstring strain.  (The veteran is being 
compensated for sural nerve impairment as part of the 
service-connected hamstring disability according to a 
November 1996 RO letter to the veteran.)  

A VA examination for compensation purposes was conducted in 
April 1996 for frostbite and Raynaud's phenomenon.  At the 
time, the veteran complained of no low back pain or 
disability.  His lower extremities were examined, and a low 
back disk disability was not diagnosed.  

In an April 1997 statement a VA physician reported that the 
veteran was being treated for low back pain with acute left 
radiculopathy in the L5 area.  A VA electrodiagnostic report 
is undated but indicates that the veteran was 37 years old 
(presumably the report was prepared between July 1996 and May 
1997 given the veteran's July 1959 birth date and the 
report's mention in a May 1997 VA medical record described 
below) and that he had numbness on the lateral aspect of his 
left foot associated with lumbar pain and antalgic gait 
patterns, that the symptoms had been chronic, and that they 
had been worse over the past 7-8 years.  EMG needle 
examination showed evidence of left lower extremity 
denervation, primarily in muscles supplied by L5.  

A May 1997 VA MRI revealed a left paracentral disk protrusion 
at L5-S1, with impingement of the traversing left S1 nerve 
root; and mild posterior listhesis of L5 on S1, with 
associated pseudobulge of the intervertebral disk and mild 
bilateral foraminal narrowing.  

A May 1997 VA medical record states that the veteran was seen 
in follow-up of his electrodiagnostic and MRI studies.  It 
was noted that the MRI showed evidence of encroachment on the 
S1 root with extensive cephalad.  It then went on the state:

With this patients history of a back injury which 
he sustained in a jeep roll over and continuing 
pain and discomfort in the low back since that 
accident in 1985 - it is evident that the findings 
as seen on the MRI and EMG are related to that 
accident -- The numbness of his foot which has 
been present since 1989 I feel is due to the 
entrapment of the lateral plantar nerve which is a 
separate issue from his back problems.  The 
findings in the back are definitely not related to 
the hamstring injury which was diagnosed by the 
army physicians while he was still in the army.  
He stated that after the accident he was given a 
very cursory exam then was told "everything is 
ok" and was sent back to duty.  He has had 
continuing symptoms which have slowly worsened the 
past six years.  Impression is (1) L5 S1 
Radiculopathy -- longstanding (2) Entrapment of 
the lateral plantar nerve beneath the Abd. Ha 
(sic)

The veteran filed his claim for service connection for low 
back disability in June 1997.  

The veteran was hospitalized in a VA hospital in September 
1997.  At the time, he stated that he had a history of low 
back pain and pain radiating into his left lower extremity 
which over the past couple of years had progressively 
increased.  His history dated back to 1983 when he was 
involved in a jeep roll over and sustained a low back injury.  
He had had pain since that time.  Over the past couple of 
years, the pain had increased significantly.  His low back 
pain was associated with left lateral leg pain, paresthesias, 
and left foot weakness.  Clinically, the veteran had no left 
ankle jerk reflex and he walked with a slightly flexed 
posture and a slight limp favoring the left lower extremity.  
During the hospitalization, the veteran underwent a left L5-
S1 hemilaminotomy with microdiskectomy, and the postoperative 
diagnosis was large left paracentral and central L5-S1 disk 
herniation.  

Several days later in September 1997, the veteran filed a 
claim for a total rating based upon individual 
unemployability due to service-connected disability.  He 
stated that the date his disability affected full time 
employment was March 14, 1997.  He had been an over the road 
truck driver until March 1996, and he was a full time student 
from July 1996 to March 1997.  He stated that a VA physician 
gave him restrictions that prevented him from going to 
school.

During the hearing which was held before the undersigned in 
October 1998, the veteran asserted that he should have been 
given a VA examination [Transcript (T.) at 2]; that his 
current low back disability was related to service because 
there were missing service medical records showing an 
in-service back injury when the jeep rolled; and that he had 
a cursory examination after his jeep accident because they 
were in a field environment (T. 6).  In terms of the matter 
of continuity of symptomatology from an in-service back 
injury sustained at the time of the jeep accident, the 
following was offered:  

Q:  You didn't have actual back pain?
A:  Yes I had back pain at the time but every time 
I went on sick call over it they would give me a 
two-week, no PT profile and when I wasn't doing 
anything the pain went away so I never connected 
it to my back.  I just thought it was from doing 
too much exercise, too much running  because I did 
a lot of running when I was in the Army.

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998) 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
notwithstanding the lack of a diagnosis in service if the 
evidence demonstrates that there is a connection between 
military service and the disease.  See 38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Well-grounded claims

With respect to the issue on appeal, the threshold question 
is whether the veteran has presented evidence of a well-
grounded claim.  The Court has defined a well grounded claim 
as a claim which is plausible, that is, one which meritorious 
on its own or capable of substantiation.  If the veteran has 
not filed such a claim, the appeal must fail.  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim for service connection to be well-
grounded, there must be (1) competent evidence of incurrence 
or aggravation of a disease or injury in service; 
(2) competent medical evidence of current disability; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Analysis

As noted above, the veteran contends that he is entitled to 
service connection because he injured his back in service, 
has a current back disability, and has a VA physician's 
opinion relating his current low back disk disability to his 
in-service injury.

The claim is well grounded, for the following reasons.  The 
first prong of the Caluza well groundedness test is met, as 
there is evidence of current low back disability as 
reflected, for example, by the 1997 VA MRI report and 
subsequent confirmatory surgery.

The second prong of the Caluza well groundedness test is also 
met, as the veteran has asserted that he has had continuous 
back disability symptoms since the in-service injury at the 
time of the jeep roll which presumably occurred sometime 
between July 1981 and July 1982, and because he had lumbar 
muscle strain treatment in March 1984.  The veteran's 
statements to the effect that he has had continued low back 
symptoms since the in-service jeep accident are presumed to 
be true for the purpose of determining whether a well-
grounded claim exists.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (in determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion).

The third prong of Caluza is also met, as there is competent 
medical evidence of record considering the veteran's history 
of a back injury in service in the jeep roll over and 
continuing pain and discomfort in the low back since that 
accident, and opining that in light of that history, the 
veteran's low back disk disability was caused by the 
accident.  

Since the claim is well grounded, the Board must determine 
whether VA has fulfilled its duty to assist the veteran.  The 
Board concludes that it has.  All evidence necessary for a 
fair and impartial decision in this case is of record.  

Accordingly, the claim may be discussed on its merits.  The 
Board notes that at this stage of the analysis, the veteran's 
factual accounts are no longer presumed credible.  They are 
presumed credible only for the limited purpose of 
ascertaining whether his claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  At the current stage of the analysis, 
the Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The Board notes that this case turns on the credibility of 
the veteran's history of continued back symptoms since his 
in-service jeep accident, because there is a medical opinion 
that relies on the truthfulness of that history in opining 
that the veteran's current low back disk disability had its 
onset in service at the time of the jeep accident.  

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), citing, et al., State v. Asbury, 1287 W.VA. 87, 415 
S.E.2d 891, 895 (1992).

It is undisputed that the veteran has a current back 
disability, and that he had an in-service jeep accident. 

Turning to the question of whether or not the veteran had 
continuing back symptoms or pathology reflective of a low 
back disk disability ever since the jeep accident in service, 
the Board notes that his being treated for low back muscle 
strain on one occasion and being unsure of having recurrent 
back pain at the time of the service examination in May 1984 
are supportive of the claim.  Additionally, the Board notes 
that the veteran reported again, albeit presumably no earlier 
than July 1996, that he had had back symptoms and an antalgic 
gait pattern for the past 7-8 years, and that in May 1997, 
the veteran reported that he had had back symptoms since the 
jeep accident in "1985" (sic).  Moreover, there is the 
veteran's October 1998 testimony of having back pain in 
service, going on sick call for it, and getting a two-week, 
no PT profile for it every time he did so.

The evidence which works against a finding of continued back 
symptoms or findings is the jeep accident service medical 
record which shows that he had no complaints or impairment 
and which, contrary to his recent assertion, does show that 
he was adequately examined and offered any and all further 
medical care that was necessary at that time.  It is clear 
that he voiced no back complaints whatsoever, and no follow-
up for the jeep accident is shown.

He did not indicate in March 1984 that he had back pain due 
to the jeep accident, but rather, that it was due to 
stretching.  The March 1984 service medical record is the 
only service medical record there is showing treatment for 
low back pain, and he was not, contrary to his testimony, 
given a two-week, no PT profile when treated for it.

When he was examined in May 1984 in light of his history of 
possible recurrent back pain, no back or neurological 
impairment was present.  On service discharge examination in 
March 1992, at a time when it would have been to his benefit 
to indicate that he did have recurrent back pain or 
disability if he did, he advised that he did not, and 
clinically, no spine or neurological impairment was present.  

Clearly the veteran understood that it would have been to his 
benefit to mention the presence of continued back symptoms or 
impairment from the jeep accident when he filed his claim for 
VA compensation benefits in June 1992, because he was 
applying for compensation for other disabilities which he 
felt he had, yet he did not mention back problems then or at 
the time of his VA examinations for compensation purposes in 
June 1992 and December 1993, and was not found to have any 
back complaints or problems at either of those examinations.  
During the latter examination, his spine and lower 
extremities were examined, without a diagnosis of lumbar disk 
disease being rendered.  In a similar VA compensation setting 
concerning the lower extremities in April 1996, no low back 
complaints or disability was diagnosed.  At no time was 
lumbar pain with an antalgic gait, which the veteran claims 
he has had since service, noted.

The veteran stopped working as a truck driver in March 1996 
and his first post-service complaints and clinical 
indications of low back disability came sometime between July 
1996 and May 1997.  At the time, the veteran reported a 
history of continued lumbar pain with an antalgic gait for 
about 7-8 years.  That history, however, is contradicted by 
the records previously discussed, and it also conflicts with 
the history supplied in September 1997 of continued pain 
since the 1983 jeep accident.  

The Board concludes in light of the above, see Caluza, 7 Vet. 
App. at 511, that the veteran did not injure his back at the 
time of the jeep accident, that the low back muscle strain 
treated about two to three years later was acute and 
transitory in nature and resolved completely without chronic 
residuals, and that the veteran's assertions of continued 
back symptomatology and impairment since the jeep accident -- 
which were the predicate for the medical opinion linking his 
lumbar disk disability to service -- are undermined by a 
preponderance of the evidence.  Because the medical opinion 
is based on a history as related to the physician by the 
veteran but contradicted by the evidence, it has little, if 
any, probative value.

In light of the above, the claim must be denied.  

Since the veteran is a layperson, his own opinions that his 
current postoperative low back disability had its onset in 
service -- with or without the undermined history of 
continued symptoms and impairment since the jeep accident -- 
are not competent medical evidence as to etiology of his 
current postoperative low back disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

Additional matters

The benefit of the doubt doctrine does not apply, as the 
evidence preponderates against the claim.  38 
U.S.C.A. § 5107; Gilbert; Alemany.  

The Board notes that the veteran testified that there are 
missing service medical records.  The jeep accident record he 
alleges was missing, however, is of record and has been 
considered.  It appears, moreover, that all pertinent 
existing service medical records which are available are of 
record, because the July 1992 request for all of the 
veteran's service medical records produced the service 
medical records contained in the claims folder, without any 
indication being made when they were sent to the RO that 
there were any more outstanding anywhere.  Moreover, the 
records appear complete in that the records surrounding the 
jeep incident and the records concerning treatment for low 
back complaints are contained in the claims folder.  The 
failure of the records to corroborate the history as recalled 
by the veteran does not necessarily mean that records are 
missing.

While it has been asserted that a VA examination is 
warranted, VA is under no duty to assist the veteran further 
in developing facts pertinent to the claim at this time.  
See 38 U.S.C.A. § 5107(a).  What is preventing this claim 
from being allowed is the lack of credible evidence of 
continued low back disk symptoms and disability commencing in 
service and competent medical nexus opinion based on such 
evidence.  

The Board finds that the veteran has not indicated the 
existence of any evidence that has not already been obtained 
that would further his claim.  Therefore, no additional VA 
action is necessary.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 (1998).  The duty to 
assist as interpreted by the Court is circumscribed and 
appears to apply to evidence which may exist and which has 
not been obtained.  See Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994).  The veteran has not indicated the existence 
and location of any evidence which would show what he has not 
proven to date, namely continued low back disk symptoms or 
pathology in and continuing since service.  Once again, the 
Court has stated: "VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).

By this decision, the Board is informing the veteran of the 
type of evidence which would support his claim, namely 
credible evidence of low back disk symptomatology or 
pathology in and continuing since service.


ORDER

Entitlement to service connection for low back disability is 
denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 
  May to June 1983 service medical records concern knee trouble, running, and being advised to avoid PT 
(physical training).  

